DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  For examination purposed, please replace “…exposing the conductor pattern…” in lines 2-3 of claim 1 with “…exposing the first conductor pattern...” and replace “…exposing the conductor pattern…” in lines 1-2 of claim 2 with “…exposing the first conductor pattern…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the conductor" in line 2 of claim 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the conductor" in line 1 of claim 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the conductor" in line 1 of claim 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the conductor" in line 1 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al, “Improving Electrical Properties of Bottom-Gate Poly(3-Hexylthiophene) Thin-Film Transistor Using CF4 Plasma Treatment,” IEEE Electron Device Letters, 34:4, New York, New York, April 1, 2013.
In re claim 1, Wu et al discloses a method comprising: forming a first conductor pattern at least partly defining source and/or drain conductors (i.e. see at least page 528, column 2, “Ti/Au as source/drain electrodes”) for one or more thin film transistor devices; exposing the conductor pattern to a reactive halogen species (“sample C was treated by the CF4 plasma treatment after the S/D formation”); and depositing organic semiconductor channel material (“P3HT”) directly over the exposed first conductor pattern to provide one or more semiconductor channels between source and drain conductors of the exposed first conductor pattern.
In re claim 2, Wu et al discloses the conductor pattern is exposed to a plasma generated in an atmosphere comprising a halogen species (i.e. CF4 plasma).
In re claim 3, Wu et al discloses the halogen species comprises a fluoro species (i.e. CF4 plasma).

In re claim 7, Wu et al discloses the source and drain electrodes are formed by photolithography (i.e. see at least page 528, column 2).  Thus, the second electrode is patterned by a process comprising forming a conductor layer, and removing portions of the conductor layer, wherein said removing comprises removing portions of the conductor layer in regions where the source and drain conductors will exist in closest proximity to each other after forming the first conductor pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, “Improving Electrical Properties of Bottom-Gate Poly(3-Hexylthiophene) Thin-Film Transistor Using CF4 Plasma Treatment,” IEEE Electron Device Letters, 34:4, New York, New York, April 1, 2013 as applied to claims 1-3 above, and further in view of Kim et al (US Pub 2007/0063195).

However, Kim et al discloses the use of indium-tin-oxide in source and drain electrodes are well known in the art (i.e. see at least paragraphs 0008 and 0014).
The advantage is due to their high work function and ease of formation (i.e. see at least paragraph 0008).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method as taught by Wu et al with the use of indium-tin-oxide in source and drain electrodes as taught by Kim et al due to their high work function and ease of formation.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, “Improving Electrical Properties of Bottom-Gate Poly(3-Hexylthiophene) Thin-Film Transistor Using CF4 Plasma Treatment,” IEEE Electron Device Letters, 34:4, New York, New York, April 1, 2013 as applied to claim 1 above, and further in view of Koizumi et al (US Pub 2014/0183506).
Wu et al, as discussed above, does not explicitly disclose the first conductor pattern comprises a material having a larger work function than the second conductor pattern.
However, Koizumi et al discloses an organic transistor with source and drain electrodes being made of a first and a second conductor material (i.e. see at least Figure 1, “162/162”, “171/172”).  The first conductor material is nickel-phosphorus and copper (i.e. paragraph 0055), the second conductor is gold (i.e. paragraph 0057). Gold has a higher electrical conductivity and a lower work function than nickel-phosphorus/copper.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method as taught by Wu et al with an organic transistor with source and drain electrodes being made of a first conductor material such as nickel-phosphorus/copper and a second conductor material such as gold in order to reduce contact resistance between the semiconductor and the electrodes.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817